Citation Nr: 1630306	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  10-45 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, memory loss, and nervous breakdown.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to March 1974.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefits sought on appeal.

The Veteran testified before the undersigned Veterans Law Judge in a November 2014 travel Board hearing.  A transcript of the hearing has been associated with the Veteran's Virtual VA claims file.

This appeal was previously before the Board in February 2015.  The appeal was remanded for additional development.  As discussed below, the requested development was substantially complied with and the claim is ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's acquired psychiatric disorder is related to active duty.

2.  The Veteran is not service connected for any disabilities. 

CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  

2.  The criteria for a total disability rating based on individual unemployability are not met.  38 C.F.R. §§ 3.340, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Acquired Psychiatric Disorder  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App.  1 (1999); 38 C.F.R. § 3.303(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.309, credible lay evidence of continuous symptoms may establish service connection. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

As a preliminary matter the Board notes the February 2015 Board remand instructed the RO to contact the Veteran in order to obtain outstanding medical records.  The RO provided the Veteran and his representative with a February 2015 letter requesting that the Veteran complete and return the attached VA Form 21-4142a General Release for Medical Provider Information.  While it appears that the Veteran's copy of this letter may have been returned undeliverable, it was successfully mailed to the Veteran's representative.  A November 2015 supplemental statement of the case (SSOC), noted that the RO had provided the Veteran with a VA Form 21-4142a, which he had not completed or returned, preventing the RO from obtaining the outstanding private medical treatment records.  This SSOC was not returned as undeliverable for the Veteran or his representative.  Additionally, it appears from a March 2015 report of general information that the Veteran contacted the RO and was informed of the February 2015 letter requesting information regarding his medical treatment providers.  Therefore, the Board finds the Veteran had received notice of the RO's attempt to obtain any outstanding medical records.  Additionally, the Board finds that the RO met its obligation as required by the February 2015 Board remand.  Stegall, supra.      

The Veteran contends that his psychiatric disorder began within a year of his discharge from service.  See November 2014 travel Board hearing testimony.  For the reasons that follow, the Board finds the Veteran's psychiatric disorder was not caused or aggravated by his active service.  

The Veteran's service treatment records (STRs) do not reflect reports of psychiatric symptoms or treatment.  The Veteran's January 1974 enlistment examination noted the Veteran reported he was in normal psychiatric condition.  In the associated report of medical history the Veteran reported he did not have frequent trouble sleep, depression, excessive worry, loss of memory, amnesia, or nervous trouble.

A March 1974 STR noted that the Veteran had been determined physically qualified for separation from active duty and no psychological symptoms or treatment were noted under "illness or injuries suffered while on active duty."  He was discharged as unsuitable for service and it was specifically noted that he was not being discharged for medical reasons.

Since his separation from service the Veteran has received private treatment.  The earliest record of private treatment comes from a September 1999 treatment record, which notes the Veteran was diagnosed with depressive disorder not otherwise specified (NOS), psychotic disorder NOS, depressive disorder NOS, and cannabis abuse, unspecified in June 1999.  The Veteran continued to receive private treatment up to as recently as June 2011.  A June 2011 private treatment record noted the Veteran carried a diagnosis of depressive disorder NOS, anxiety disorder NOS, and polysubstance dependence, unspecified.  The Veteran reported symptoms nervous breakdowns and not feeling like the medication helps.  

The Veteran was provided with a May 2015 VA examination in response to the February 2015 Board remand.  The examiner reviewed the Veteran's claims file and performed a psychosocial evaluation.  The examiner noted a diagnosis of mood disorder NOS.  The Veteran reported he enjoyed spending time with his friends and that his hobbies included watching football, basketball, and walking.  As to his active service the Veteran reported being discharged from the military due to a foot condition.  The examiner noted the Veteran's medical treatment history included treatment from as early as June 1999 for depression NOS, anxiety NOS, and polysubstance dependence.

The Veteran reported symptoms of depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impartment, mild memory loss, flattened affect, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and obsessional rituals with interfere with routine activities.  The examiner noted the Veteran is taking multiple mental health medications but noted that he still had significant breakthrough symptoms.

The examiner concluded that the Veteran's psychological disability was less likely than not incurred in or caused by the claimed in service injury, event, or illness.  The examiner's provided rationale was that "While [V]eteran has symptoms of anxiety and depression which are long standing, there is no evidence that they existed prior to or during his military service.  When asked, he stated that he could not remember what triggered the symptoms or when they began and treatment records went back to 1999, although he was discharged in 1974 after basic training.  He was reportedly discharged for medical reasons because of his congenital club foot condition.  His STRs show no complaints or treatment for mental health issues while in service." The VA examiner's provided rationale thoroughly explains her conclusion that the Veteran's current psychiatric disability is not etiologically related to his active service due to the lapse in time between the Veteran's separation from service and his current diagnosis, as well as the lack of psychological symptoms or treatment present during the Veteran's active duty.    

Thus, the Board finds the May 2015 VA examiner's opinion to be probative evidence which weighs against the Veteran's claim as the examiner provided a through rationale.     

The only evidence supporting a nexus between the Veteran's psychiatric disorder and his active service comes from the Veteran's statements regarding the onset of his psychiatric symptoms.  In a November 2000 private treatment record the Veteran related his increased depression to winter or the holidays.  A November 2009 private treatment record noted the Veteran reported his symptoms began in the 1990's.  The Veteran submitted an October 2010 VA Form 9, and stated that "all of these conditions happened while I was in the service."  Additionally, during the November 2014 travel Board hearing, the Veteran testified that his symptoms began within a year following his separation from active duty.  

The Board finds the Veteran's statements regarding the onset of his symptoms to be not credible as they are inconsistent.  The Veteran reported in November 2009 to his private treatment provider that his symptoms began in the 1990's, several years following his separation from service, but stated in an October 2010 VA Form 9, that his symptoms began while he was in service.  Additionally, the Veteran reported no psychological symptoms at the time of his separation from active duty in a March 1974 STR.  Because memory hinges on recencey earlier statements are generally more trustworthy than later ones.  Curry v. Brown, 7 Vet. App. 59 (1994).  The more contemporaneous the evidence the greater credibility, and therefore the greater probative value that can be attached to the evidence, especially when weighed against later dated statements generated for pecuniary purposes.  Id.  Additionally, the Board notes the Veteran has endorsed memory loss, which would affect his ability to be a reliable historian regarding the onset of his symptoms.  

Thus, as the Veteran's statements as to the onset of his symptoms are inconsistent, come over 20 years after the alleged onset in 1974, and are for a pecuniary purpose, they are not credible and therefore have little probative value.  

The Veteran's representative argued in a July 2016 brief that the VA examiner did not consider the Veteran's assertions that his symptoms began in service and were aggravated by service because he was not provided mental health assistance.  The Board disagrees.  The examiner included a detailed history based on a review of the record and a "thorough psychosocial evaluation" of the Veteran.  When asked, the Veteran stated he could not remember what triggered his symptoms or when they began.  The examiner commented that the service treatment records showed no complaints or treatment for mental health issues while in service and the post-service treatment records began in 1999; although the Veteran was separated from service in 1974.  The Board finds the examination adequate because the examiner provided a "reasoned medical explanation" that connects clear conclusions with supporting data.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Therefore, the Board concludes that the preponderance of the evidence is against the Veteran's claim seeking service connection for a psychiatric disorder, as the probative evidence of record indicates the Veteran's psychiatric disorder is not etiologically related to his active service.  As the preponderance of the evidence is against this issue, the benefit of the doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a psychiatric disorder is denied.  See 38 U.S.C.A §5107.
  
III.  Total Disability Rating Based on Unemployability 

TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability rated at 60 percent or more; or as a result of two or more service connected disabilities, provided at least one disability is rated at 40 percent or more, and there are additional service connected disabilities to bring the combined rating to 70 percent or more.  

The Veteran has no service connected disabilities, therefore, he cannot qualify for a TDIU rating and, as a matter of law, the claim for a TDIU rating must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

1.  Entitlement to an acquired psychiatric disorder, to include depression, memory loss, and nervous breakdown is denied.  

2.  Entitlement to total disability rating based on unemployability is denied.   



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


